UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   20-CR-229-1 (JMF)
                                                                       :
TREVOR MCKOY,                                                          :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendant’s application for bail is GRANTED on consent. See ECF No. 13. In

particular, the Court determines that, in light of the dire circumstances presented by COVID-19,

Defendant’s “temporary release” to the “custody of” an “appropriate person” is “necessary” for a

“compelling reason.” See 18 U.S.C. § 3142(i). In particular, the Court imposes the following

bail conditions:

                $50,000 personal recognizance bond signed by Mr. McKoy, who may affix his
                 signature remotely within three hours of his release, and co-signed by two
                 financially responsible persons, who may sign the bond remotely within one
                 business day of Mr. McKoy’s release;

                Home incarceration at Mr. McKoy’s mother’s apartment at 907 E. 232nd Street,
                 Bronx, New York 10466, subject to approval by Pre-Trial Services, and enforced
                 by location monitoring technology to be determined by Pre-Trial Services;

                Unless otherwise approved by the court, the location monitoring equipment shall
                 be installed no later than fourteen days after release during which time Mr.
                 McKoy shall self-quarantine in his mother’s apartment;

                Ten days after his release, Mr. McKoy shall call Pre-Trial Services to arrange for
                 location monitoring equipment;

                If approved by Pre-Trial Services, Mr. McKoy is permitted to self-install the
                 location monitoring equipment selected by Pre-Trial Services under the direction
                 and instruction of Pre-Trial Services;

                Mr. McKoy must purchase or obtain an iPhone with FaceTime capabilities within
              two weeks of his release for remote/virtual monitoring by Pre-Trial Services;

             Mr. McKoy shall comply with all other standard conditions of supervised release
              (e.g., shall not commit other crimes, possess a firearm, etc.);

             Mr. McKoy shall surrender any personal travel documents not already in the
              possession of Pre-Trial Services and make no new applications for travel
              documents;

             Pre-Trial Services supervision as directed in the Southern District of New York;

             Mr. McKoy must immediately disclose to Pre-Trial Services when any cohabitant
              of his mother’s apartment, including himself, becomes symptomatic of any
              illness, and must report at the direction of Pre-Trial Services.

The Government shall immediately make arrangements for Mr. McKoy and the two financially

responsible persons to sign the bond and for Mr. McKoy to be released. Defense counsel shall

promptly make arrangements, with the Government’s cooperation, to transport Mr. McKoy to his

mother’s apartment.

       Defendant shall surrender to the U.S. Marshals at 500 Pearl Street by 2 p.m. on

June 3, 2020, unless the Court finds prior to that date — pursuant to a letter motion filed

by Defendant — that “compelling” reasons still exist to extend the Defendant’s release.

       The Clerk of Court is directed to terminate ECF Nos. 8 & 13.

       SO ORDERED.


Dated: April 5, 2020                            __________________________________
       New York, New York                                JESSE M. FURMAN
                                                       United States District Judge
